Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                         
                                                           Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application CN201611047549 filed in China on 11/04/2021. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/30/2020 and 5/22/2019 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
The following is a statement of reason for the indication of allowable subject matter:
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Itahashi et al. (2004/0167364) (U.S. Pub. No. 2004/0167364) and Sannimiya el at. (U.S. Pub. No. 2016/0020397), taken individually or in combination, do not teach the claimed invention having an organic electronic device, comprising a functional layer comprising a boron-containing organic compound having a general formula (1) as following:


    PNG
    media_image1.png
    265
    570
    media_image1.png
    Greyscale

wherein, Ar1 to Ar7 are the same or different, and Ar1 to Ar7 are independently selected from the group consisting of aromatic ring system containing 2 to 20 carbon atoms, heteroaromatic ring system containing 2 to 20 carbon atoms, and non-aromatic ring system 1 to Ar7 have a group R1 on rings thereof, the group R1 is the same or different at each occurrence; 
L1 to L6 are the same or different, and L1 to L6 are independently selected from the group consisting of a hydrogen, a linear alkane containing 1 to 15 carbon atoms, a branched alkane containing 1 to 15 carbon atoms, a cycloalkane containing 1 to 15 carbon atoms, an aromatic ring system containing 2 to 20 carbon atoms, a heteroaromatic ring system containing 2 to 20 carbon atoms, and a non-aromatic ring system containing 2 to 20 carbon atoms; and when one or more of Y1 to Y6 are a single bond or a doubly-bridging group, the corresponding L is not present;  Page 2 of 13 US2008 16253120 1Amdt. dated December 3, 2019 Preliminary Amendment 
Y1 to Y6 are the same or different, Yi to Y6 are independently selected from the group consisting of a single bond, a doubly-bridging group, and a triply-bridging group, and Y1 to Y6 are independently linked to three adjacent groups thereof by a single bond or a double bond; 
R1 is selected from the group consisting of -H, -F, -Cl, Br, I, -D, -CN, -NO2, -CF3, B(OR2)2, Si(R2)3, a linear alkane group, an alkane ether group, an alkane thioether group containing 1 to 10 carbon atoms, a branched alkane group, and a cycloalkane group; 
R2 is one or more selected from the group consisting of H, D, a linear alkyl group containing 1 to 20 carbon atoms, an alkoxy group containing 1 to 20 carbon atoms, a thioalkoxy group containing 1 to 20 carbon atoms, a branched alkyl group containing 3 to 20 carbon atoms, a cyclic alkyl group containing 3 to 20 carbon atoms, a silyl group containing 3 to 20 carbon atoms, a substituted keto group containing 1 to 20 carbon atoms, an alkoxy carbonyl group containing 2 to 20 carbon atoms, an aryloxy carbonyl group containing 7 to 20 carbon atoms, a cyano group, a carbamoyl group, a haloformyl group, a formyl group, an isocyano group, an isocyanate group, a thiocyanate group, an isothiocyanate group, a hydroxyl group, a nitro group, 3 group, Cl, Br, F, a crosslinkable group, a substituted or unsubstituted aromatic ring system containing 5 to 40 ring atoms or a substituted or unsubstituted heteroaromatic ring system containing 5 to 40 ring atoms, and an aryloxy group containing 5 to 40 ring atoms or a heteroaryloxy group containing 5 to 40 ring atoms; wherein at least one of R2 forms a monocyclic or polycyclic aliphatic or aromatic ring with a ring bonded to the group, or a plurality of R2 form a monocyclic or polycyclic aliphatic or aromatic ring with each other and other limitation as cited in independent claim 1.
Claims 1-2, 4-13, 16, 19-24 are also allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819